DETAILED ACTION
	The amendment filed on 10-21-2020 is acknowledged. Claims 1-3, 5-8 and 10-11 have been amended. Claim 13 has been added. 

Election/Restrictions
Claims 1-2, 5-9 and 12-13 are allowable. The restriction requirement between Groups III and VII, as set forth in the Office action mailed on 2-13-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2-13-2020 is partially withdrawn. Claim 3, directed to methods of treating a disease caused by Streptococcus pneumoniae utilizing the Streptococcus pneumoniae putative segregation and condensation protein B and a capsular polysaccharide protein is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-11, directed to methods of diagnosing a disease caused by Streptococcus pneumoniae remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Consequently, claims 1-3 and 5-13 are pending. Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3, 5-9 and 12-13 are currently under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections Withdrawn
	The objection to claims 1 and 5-8 for utilizing an abbreviation for a genus name without defining it upon its first recitation is withdrawn in light of the amendment thereto.


Claim Rejections Withdrawn
The rejection to claim 1 and 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “S. pneumoniae-derived ScpB protein” is withdrawn in light of the amendment thereto.
	The rejection of claims 1 and 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “S. pneumoniae-derived ScpB protein” is withdrawn in light of the amendment thereto.
	The rejection of claims 1-2, 5-9 and 12 under 35 U.S.C. 103 as being unpatentable over Xue et al. (FEMS Immunology and Medical Microbiology Vol. 58, pages 202-210) and Cleary et al. (Vaccine Vol. 22, pages 4332-4341) is withdrawn in light of the amendment thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John D. Lopinski on 11 February 2021.

The application has been amended as follows: 
In the claims:

	Claims 10 and 11 are canceled.



6.    The method according to claim 1, wherein the ScpB protein from Streptococcus pneumoniae is administered to the subject at least one time.
7.  The method according to claim 6, wherein the ScpB protein from Streptococcus pneumoniae is administered to the subject three times.
13.  The method of claim 1, wherein the disease caused by the Streptococcus pneumoniae is sepsis


Conclusion

Claims 1-3, 5-9 and 12-13 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 11, 2021